Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The response of 3/29/2022 was received and considered.
Claims 21, 22, 31, 32, 35, 37, 42 and 43 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2022 has been entered.
 
Allowable Subject Matter
Claims 21, 22, 31, 32, 35, 37, 42 and 43 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding the previous rejection under 35 U.S.C. §112, the Examiner refers to the Interview Summary dated 3/1/2022, indicating that ¶21 of the original specification is sufficient in supporting the claim limitations by reciting “MME 30 relays traffic between the RAN and the MTC-IWF 50”.  Based on the disclosure of ¶21, the rejection is withdrawn.
Regarding the previous rejections under 35 U.S.C. §103, Applicant’s remarks (pp. 9-11) are persuasive.  The Examiner maintains that while separating functionality of a single entity taught in the prior art to multiple entities acting cooperatively is a technique commonly encountered in the prior art for the benefit of redundancy efficiency, such a modification to the references of record would not necessarily have resulted in the invention recited in the claims as a whole.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
April 27, 2022